DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 10/25/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 18, 20 and 21 have been canceled.
Claims 15-17 have been withdrawn as being non-elected (see the Office action dated 4/30/20).
Claims 1-14, 19, and 22-23 are under examination in the instant office action. 

In response to the amendment, the following rejection has been withdrawn:
Claims 19-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claims 19-20 and 22-23 are dependent upon claim 18, which has been canceled according to the amendment dated 1/29/21. Hence, the claims are considered indefinite. In order to advance the prosecution, the above claims have been construed to be dependent on claim 1. Applicants are required to correct the claim dependency. 

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 20 recites “from about 8% to 13% weight” with respect to anionic surfactants, which is the same that recited in claim 1. Thus, claim 20 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following rejections are maintained, for the reasons mentioned below:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-4, 8-14, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015204987 to Bluck et al., as evidenced by MIPA-laureth sulfate supplier distributor- CAS 83016-76-6 (Parchem fine & specialty chemicals- attached).
Bluck teaches shampoo care composition comprising anionic surfactant, amphoteric surfactant, conditioning care components and anti-dandruff active agents such as climbazole, ketoconazole, piroctone olamine etc (abstract) and thus meet instant claims 12-14. Bluck teaches anionic surfactants in amounts of 8-12 wt% that falls within the claimed from about 8% to 13% of claim 1(abstract; 0031); and anionic surfactants include alkyl ether sulfate [0004], MIPA-laureth sulfate [0028 & 0031]. For the anti-dandruff agents, Bluck teaches the instant claimed climbazole, ketoconazole, ciclopirox, piroctone oil, in amounts of 0.4-1.0%, which meet the instant claim 1, 10 and 11 ranges. [0044] of Bluck teaches shampoo compositions 1-3 comprising 13.2%, 10.2% and 13% of anionic surfactant, which meets instant claims 1 and 19 because it is noted that instant specification recites “from about” without defining the terms of “about”. Similarly, the amounts of surfactant recites “from about” without defining the terms of “about”. Therefore, in the absence of any definition the claimed “from about” of the instant claims as well as the prior art, one can extend the “from about” of instant to include 13.2% of combinations of anionic surfactants in the example compositions of the reference. Thus, Bluck meets instant amounts of surfactants. Further, the above example 1 shampoo includes 0.5% piroctone oil, 0.45% climbazole (0.95% of total active agent) and meet instant claims 10-11. For instant claimed surfactant combination of claim 22, the attached evidenced, MIPA-laureth sulfate supplier distributor- CAS 83016-76-6 (Parchem fine & specialty chemicals- attached), shows that MIPA-laureth sulfate of Bluck meet the claimed structure a) of claim 22. 

 While Bluck does not teach the instant claim limitations surfactant-soluble agent, Bluck teaches the same agents a claimed and hence the solubility is inherent to the active agents taught therein. The prior art is silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant and surfactant-soluble agent combination and a deposition efficiency recited in claims 2-4. However, the prior art teaches the hair care composition comprising the same surfactant and same surfactant soluble agent in the same concentration as claimed (i.e., the same C, Csi and Ksi) and thus, those are inherent features (claimed deposition efficiency and surfactant-soluble active concentration of claims 1-4 and 8-9 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As such, the instant claims are anticipated by Bluck.


2.	Claims 1-5, 8-14, 19 and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2010/0310644 to Liebmann et al. 

Instant claim 1 requires from about 8% to from about 25% of one or more surfactants, wherein the surfactant is anionic surfactants or combinations of anionic surfactants are from about 8% to 13% by weight. 
US2010/0310644 discloses a hair care composition (antidandruff shampoo) comprising 9% sodium laureth sulfate (anionic surfactant) and 0.8% piroctone olamine (composition 3 of Example 52) and a composition comprising 9% sodium laureth sulfate and 0.6% piroctone olamine (composition 4 of Example 52) (Abstract, [0525], and [0529]). 
The weight percentages of the surfactant and surfactant-soluble agent such as piroctone olamine fall within the claimed range recited in claims 1, 10-11 and 19 because from about 8% to 13% of claim 1.
  The surfactant to surfactant-soluble active concentration is 15:1 (9/0.6) by weight or 11.25:1 (9/0.8). The exemplary compositions further comprise one or more scalp health agents such as peptide p18, zinc pyrithione, and tocopherol ([0529], [0526] and [0052]).  US2010/0310644 discloses that these formulations comprise preferably 2 to 50% by weight, preferably 5 to 40% by weight, particularly preferably 8 to 30% by weight, of surfactants, based on the total weight of the formulation ([0172]). In addition, US2010/0310644 discloses that suitable anionic surfactants are alkyl sulfates, alkyl ether sulfates, alkylsulfonates, alkylarylsulfonates, alkyl succinates, alkyl sulfosuccinates, N-alkoyl sarcosinates, acyl taurates, acyl isothionates, alkyl phosphates, alkyl ether phosphates, alkyl ether carboxylates, alpha-olefinsulfonates, in particular the alkali metal and alkaline earth metal salts, e.g. sodium, potassium, magnesium, calcium, and also ammonium and triethanolamine salts, including sodium lauryl sulfate, ammonium lauryl sulfate, sodium lauryl ether sulfate, ammonium lauryl ether sulfate, sodium lauryl sarcosinate, sodium oleyl succinate, ammonium lauryl sulfosuccinate, sodium dodecylbenzenesulfonate, triethanolamine 
The prior art is silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant and surfactant-soluble agent combination and a deposition efficiency recited in claims 2-4. However, the prior art teaches the hair care composition comprising the same surfactant and same surfactant soluble agent in the same concentration as claimed (i.e., the same C, Csi and Ksi) and thus, those are inherent features of the prior art composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
		As such, the instant claims are anticipated by US2010/0310644. 

3.	Claims 1-4, 7-14, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0310393 to Chang et al.
 Instant claim 1 requires from about 8% to from about 25% of one or more surfactants, wherein the surfactant is anionic surfactants or combinations of anionic surfactants are from about 8% to 13% by weight. 
While Applicants stated in their Remarks dated (1/29/21) that the limitation from previous claim 21 has been incorporated into claim 1, it is noted that previously claim 21 recited from about 10% to about 13% by weight, whereas instant claim 1 now amended recites from about 8% to 13 wt%.
US2016/0310393 discloses a hair care composition directed to from about 14% to about 40% of one or more surfactants; from about 0.1% to 10% of one or more surfactant soluble antidandruff agents wherein the surfactant soluble antidandruff agent is hydroxy pyridones, such as octopirox (piroctone olamine) and the surfactant is an anionic surfactant or combinations of anionic surfactants (abstract, [0036] and claims 1, 3-6 and 8-9), which encompass the same anionic surfactants recited in the instant claim 22.  In particular, US2016/0310393 teaches surfactant weight ranging from 0.5% to 30% or 2-20% or combinations of surfactants from 10-22.5% [0060].

Instant specification recites “from about” without defining the terms of “about”. Similarly, the amounts of surfactant recites “from about” without defining the terms of “about”. Therefore, in the absence of any definition the claimed “from about” of the instant claims as well as the prior art, one can extend the “from about” of instant to lower than 8% and greater than 13% by weight of anionic surfactants, as well as for the weights of the surfactant-soluble active agent. Thus, one can construe that US2016/0310393 teaches overlapping amounts of surfactants and active agents with that claimed. 
In any event, US2016/0310393 specifically discloses the following examples: Example 4 comprising 8 wt% sodium laureth-1 sulfate  and 1 wt% piroctone having a deposition efficiency (vs. control) of 1.2x; Example 15 comprising 14 wt%  sodium undecyl sulfate and 1 wt% piroctone having a deposition efficiency (vs. control) of 1.7x; 
Thus, Example 4 of the reference still meets instant claimed amounts of surfactant and active agent.
The weight percentages of the surfactant and surfactant-soluble agent such as piroctone olamine fall within the claimed range recited in claims 1, 10-11 and 19 and the deposition efficiency falls within the claimed range recited in claims 2-4.  The surfactant to surfactant-soluble active concentration is 8:1 (8/1) by weight for the Example 4 or 14:1 (14/1) by weight for the Example 15. US2016/0310393 further discloses that the composition further comprise one or more scalp health agents (claim 15 and [0170]).  
The prior art is silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant and surfactant-soluble agent combination However, the prior art teaches the hare care composition comprising the same surfactant and same surfactant soluble agent in the same concentration as claimed (i.e., the same C, Csi and Ksi) and thus, it is an inherent feature of the prior art composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Claim Rejections - 35 USC § 103

4.	Claims 1-14, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015204987 to Bluck et al., as evidenced by MIPA-laureth sulfate supplier distributor- CAS 83016-76-6 (Parchem fine & specialty chemicals- attached).
Bluck teaches shampoo care composition comprising anionic surfactant, amphoteric surfactant, conditioning care components and anti-dandruff active agents such as climbazole, ketoconazole, piroctone olamine etc (abstract) 
Bluck discussed above fails to teach the exact ratios of claims 5-7. However, Bluck teaches the claimed anionic surfactants and active agents (surfactant-soluble actives) in amounts that are within the claimed ranges, as explained above. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the similar or same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379,1382-83 (Fed. Cir. 2003). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 IIA. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the optimum amounts of anionic surfactants (alkyl ether sulfate [0004] , MIPA-laureth sulfate [0028 & 0031]) and active agents (climbazole, ketoconazole, ciclopirox, piroctone oil) (for claims 5-7) taught by Bluck so as to provide excellent hair cleaning, hair care owing to a mixture of surfactants and provides effectiveness in terms of conditioning and manageability of hair owing to the thickening effect of a mixture of anionic surfactants, as suggested by Bluck and also provide dandruff treatment with the active agents. 


5.	Claims 1-14, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0310393 to Chang et al.
	 US2016/0310393 as applied supra to claims 1-4, 7-14, 19 and 22 is herein applied for the same teachings in their entirety.  
The prior art does not specifically disclose specific examples having the ratio of 15:1 or 10:1 recited in claims 5-6.  However, the specific examples of the prior art discloses the range of 8:1 to 14:1 and the concentration range of surfactant can be 8 to 24 %, which overlap or close to the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the similar or same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 IIA.
Also, US2016/0310393 does not disclose specific examples having a blend of anionic surfactants that included amino acid based anionic surfactants recited in claim 23.  
However, US2016/0310393 already discloses amino acid based anionic surfactants such as: sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine disodium lauryl sulfosuccinate, disodium laureth sulfosuccinate, sodium bistridecyl sulfosuccinate, sodium dioctyl sulfosuccinate, sodium dihexyl sulfosuccinate, sodium dicyclohexyl sulfosuccinate, sodium diamyl sulfosuccinate, sodium diisobutyl sulfosuccinate, and linear bis(tridecyl) sulfosuccinate as suitable anionic surfactants, which can be used in combination with the other anionic surfactants such as sodium laureth-1 sulfate and sodium decyl sulfate as stated above. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of anionic surfactants including an amino acid based anionic surfactant because US2016/0310393 already teaches, motivates and suggests that  amino acid based anionic surfactants are suitable for its hair care composition comprising piroctone olamine and can be used interchangeably or in combination with those anionic surfactants used in the above specific examples.  The skilled artisan would have reasonably expected that the amino acid based anionic surfactant would have similar or same properties as the other anionic surfactants used in the above specific examples in the absence of evidence to the contrary. In addition, it is 

Double Patenting Rejections
6. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-24 of copending application 15/135998.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a combination thereof and the same one or more surfactant soluble agents including piroctone olamine as claimed.  While the claims of the copending application are silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
 and a deposition efficiency, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the overlapping concentration as claimed (i.e., the same C, Csi and Ksi) and thus, those are inherent features of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the instant claims are anticipated by, or would have been obvious over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of copending application 16/170498.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the overlapping concentration as claimed (i.e., the same C, Csi and Ksi) and thus, it is an inherent feature of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the instant claims would have been obvious over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of copending application 16/170516.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a combination thereof and the same surfactant soluble agents including piroctone olamine as claimed. Also, the composition of the copending application has a deposition efficiency of from 1.6x to about 2.3x that of a control composition which falls within the claimed range. While the claims of the copending application are silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the overlapping concentration as claimed (i.e., the same C, Csi and Ksi) and thus, it is an inherent feature of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 and 31-47 of copending application 15/962351.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a combination thereof and the same one or more surfactant soluble agents including piroctone olamine as claimed.  While the claims of the copending application are silent about “fractional soluble agent concentration (a) defined by the formula 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
 and a deposition efficiency, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the same concentration as claimed (i.e., the same C, Csi and Ksi) and thus, those are inherent features of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the instant claims are anticipated by or would have been obvious over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of copending application 15/962327.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a combination thereof and the same surfactant soluble agents including piroctone olamine as claimed. Also, the composition of the copending application has a deposition efficiency of greater than 1.2x or 1.4x that of a control composition, which falls within the claimed range. While the claims of the copending application are silent about 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the same  concentration as claimed (i.e., the same C, Csi and Ksi) and thus, it is an inherent feature of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the instant claims are anticipated by, or would have been obvious over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive.
Inherency Rejection-Response to Applicants’ argument:

Rejection of claims 10-4, 8-14, 19 and 22 under 02(a)(1) - Bluck et al:
Applicants argue that Bluck does not teach the instant claimed “fractional soluble agent (a) concentration of 0.5-1.0” and the deposition efficiency recited in claims 2-4. It is argued that instant invention related to a personal care composition in the form of a rinse-off cleanser comprising a combination of surfactant(s) and surfactant-soluble agent(s) with a fraction-soluble agent concentrations (a) of 0.5-1.0, which exhibits increased deposition and high activity, and unexpectedly allows extensive formula range flexibility.
Applicant’s arguments are not persuasive because firstly, instant claims do not recite “rinse-off or non-rinsing” compositions. Instant claim 1 does not require any deposition values. As explained in the rejection above, while Bluck does not teach the claimed “fractional soluble agent (a) concentration of 0.5-1.0”, instant claims are directed to a composition and not a method of determining “fractional soluble agent (a) concentration of 0.5-1.0”. Accordingly, even if the reference does not need to explicitly teach the claimed concentration (a) or a method of i and Ksi) and thus, the fractional soluble agent concentration necessarily falls within the claimed range. Accordingly, the composition of the prior art necessarily enables higher surfactant-soluble agent deposition targets by covering fractional soluble agent concentrations from about 0.5 - 1.0 as claimed. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”). In this regard, Applicant did not provide any evidence that the composition of the prior art does not have the claimed fractional soluble agent concentration. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Applicants argue that comparative examples do not provide the high levels of surfactant-soluble agents deposited from a rinse-off formulation are unachievable from simple surfactant matrixes without outside of the 
Applicants refer to examples 1-16 to show that surfactant choice has a large impact on the solubilization capacity. It is argued that even when the soluble-active concentration is locked at 1% by weight, and surfactant level at 15% by weight, the surfactant choice can surprisingly make or break surfactant-soluble agent deposition targets, shifting from 1.7 to 3.0 µg/cm2. It is argued that the instant invention covers surfactants that enable higher surfactant-soluble agent deposition targets by covering fractional soluble agent concentrations from about 0.5 to 1.0; from about 0.6 to 1.0, and from 0.75 to 1.0. Applicants argue that Bluck neither teaches nor anticipate the same. 
Applicants’ arguments are not persuasive because if applicants argue that the surfactant choice (examples 1-16) has a large impact on the solubilization capacity, then Bluck teaches the same surfactants that have been tested in the argued example 1. With respect to the claimed surfactant-soluble agent, Bluck also teaches the soluble agent tested in examples 1-16. On the other hand, instant claims 1-12, 22 and 23 are not limited to any specific agent and claims 1-17 and 19 are not limited to any particular surfactant. Accordingly, the results of surfactants as not being commensurate with the scope of instant claims 1-17 and 19. Further, Bluck also 0.5% piroctone, which is the amount employed in examples 1-23. Applicants have not provided any evidence that the compositions 1-3 of Bluck (teaches 10% and 12% of sodium laureth sulfate and 0.5% piroctone or 0.5 climbazole) do not result in the claimed fractional soluble agent concentration. Applicants have not shown that the solubilization capacity of sodium laureth sulfate does not result in the claimed fractional soluble agent concentration, despite the same amounts of sodium laureth sulfate and claimed soluble agent. Applicants’ arguments that the correlation between fractional soluble agent concentration and in vivo soluble-agent deposition (in the instant invention) is strong; that the equation for calculating the fractional soluble agent concentration that expresses, all three components (C, Csi, and K'), are influential and that practical constraints often set the surfactant concentration (C,') and surfactant-soluble agent concentration (C) for the formulator, leaving little formula flexibility and provides the formulator with a large degree of freedom in a new dimension, are not found persuasive because instant claims are directed to a product and not a method of In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims. In response to Applicants’ argument that by quickly determining the solubilizing capacity of each surfactant the formulator can now achieve the deposition goal with far less guesswork, speed up in vivo testing and development of formula with improved deposit of active agent, the argument is not found persuasive because even though Bluck does not mention the deposition argued, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Rejection of claims 1-5, 8-14, 19 and 22 under 102(a)(1)-US 20100310644 to Liebmann et al:
Applicants present the same arguments, as presented against Buckley, regarding Liebmann reference because the reference fails to teach the claimed limitation: “fractional soluble agent concentration (a) defined by 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
”.  Applicants argue that instant rinse-off cleanser exhibits increased deposition and high activity, and allows for extensive formula range flexibility. Applicants again refer to comparative examples arguing that high levels of surfactant-soluble agents deposited from a rinse-off formulation are not achievable. Applicants refer to examples 17-25 and argue strong correlation between fractional soluble agent concentrations and in vivo surfactant-soluble deposition, highlighting the impact of surfactant type. Applicants refer to examples 26-27 directed to constant levels of octopirox and surfactant type provides a drastic increase in the fractional soluble agent concentration and surfactant-soluble agent deposition, highlighting the importance of Csi. Further, Applicants refer to examples 28-31 having high soluble active levels (c), low surfactant concentrations of Csi and low intrinsic solubilization capacities (Ksi). Application argue that the surprising and enabling correlation between fractional soluble agent concentration (a) and in vivo 
However, Applicants’ arguments are not persuasive because example 3 or example 4 of the reference teach the same surfactant and active agent that is also tested in the instant examples 1-23. For the reasons mentioned in the preceding paragraphs, the teachings of Liebmann rejection inherently teaches the claimed fractional soluble concentration (a). On the other hand, instant claims 1-12, 22 and 23 are not limited to any specific agent and claims 1-17 and 19 are not limited to any particular surfactant. Accordingly, the results of surfactants as not being commensurate with the scope of instant claims 1-17 and 19. Applicants have not provided any evidence that the compositions of Liebmann do not result in the claimed fractional soluble agent concentration. Applicants have not shown that the solubilization capacity of sodium laureth sulfate of Liebmann does not result in the claimed fractional soluble agent concentration, despite the same amounts of sodium laureth sulfate and claimed soluble agent. Applicants’ arguments that the correlation between fractional soluble agent concentration and in vivo soluble-agent deposition (in the instant invention) is strong; that the equation for calculating the fractional soluble agent concentration that expresses, all three components (C, Csi, and K'), are influential and that practical constraints often set the surfactant concentration (C,') and surfactant-soluble agent concentration (C) for the formulator, leaving little formula flexibility and provides the formulator with a large degree of freedom in a new dimension, are not found persuasive because instant claims are directed to a product and not a method of determining the  argued correlation based on the above three components (C, Csi, and K') or determining empirical formula claimed.  On the other hand, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims. In response to Applicants’ argument that by quickly determining the solubilizing capacity of each surfactant the formulator can now achieve the deposition goal with far less guesswork, speed up in vivo testing and development of formula with improved deposit of active agent, the argument is not found persuasive because even though Liebmann does not mention the deposition argued, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).


Rejection of claims 1-4, 7-14, 19 and 22 under 102(a)(1)-US 2016/0310393 to Chang et al:
Applicants present the same arguments, as presented against Buckley, regarding Chang reference because the reference fails to teach the claimed  limitation: “fractional soluble agent concentration (a) defined by 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
”.  Applicants argue that instant rinse-off cleanser exhibits increased deposition and high activity, and allows for extensive formula range flexibility. Applicants again refer to comparative examples arguing that high levels of surfactant-soluble agents deposited from a rinse-off formulation are not achievable. Applicants refer to examples 17-25 and argue strong correlation between fractional soluble agent concentrations and in vivo surfactant-soluble deposition, highlighting the impact of surfactant type. Applicants refer to examples 26-27 directed to constant levels of octopirox and surfactant type provides a drastic increase in the fractional soluble agent concentration and surfactant-soluble agent deposition, highlighting the importance of Csi. Further, Applicants refer to examples 28-31 having high soluble active levels (c), low surfactant concentrations of Csi and low intrinsic solubilization capacities (Ksi). Application argue that the surprising and enabling correlation between fractional soluble agent concentration (a) and in vivo surfactant-soluble deposition provides the formulator with a large degree of freedom in a new dimension-surfactant selection. Applicants argue that Chang does not recognize the above correlation or the impact of the choice of a surfactant. 
However, Applicants’ arguments are not persuasive because Chang reference teaches the same surfactant and active agent; and same amounts (examples 4 , 5, 20, 21, 22 etc.) that is also tested in the instant examples 1-23. For the reasons mentioned in the preceding paragraphs, the teachings of Chang rejection inherently teaches the claimed fractional soluble concentration (a). On the other hand, instant claims 1-12, 22 and 23 are not limited to any specific agent and claims 1-17 and 19 are not limited to any particular surfactant. Accordingly, the results of surfactants as not being commensurate with the scope of instant claims 1-17 and 19. Applicants have not provided any evidence that the compositions of Chang do not result in the claimed fractional soluble agent concentration. Applicants have not shown that the solubilization capacity of sodium laureth sulfate of Chang does not result in the claimed fractional soluble agent concentration, despite the same amounts of sodium laureth sulfate and claimed In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103  rejection is appropriate for these types of claims as well as for composition claims. In response to Applicants’ argument that by quickly determining the solubilizing capacity of each surfactant the formulator can now achieve the deposition goal with far less guesswork, speed up in vivo testing and development of formula with improved deposit of active agent, the argument is not found persuasive because even though Chang does not mention the deposition argued, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).



Obviousness Rejection-Response to Applicants’ argument :
Applicants present the same arguments here as that presented under the section 35 USC 102(a)(a) i.e., claims 1-4, 8-14, 19 and 22 rejected over 102015204987 to Bluck et al., as evidenced by MIPA-laureth sulfate supplier distributor- CAS 83016-76-6. Applicants have not presented any new arguments with respect to obviousness 

Double Patenting Rejection-Response to Applicants’ argument :
In the response dated 1/29/21, Applicants requested that the above double patenting rejections be held in abeyance until there is indication of allowable subject matter in this application bur for the double patenting rejection. However, such request is not a persuasive argument and thus the rejections will be properly maintained in this Office Action. 
Applicants refer to Applicants’ response filed 3/15/21. However, the present prosecution history does not include any response filed on 3/15/21, and hence not clear which Response Applicants are referring.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611